DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Examiner recommends reciting “only in response to determining” in claim 9 to replace “only if” in line 9 as this is a method claim and terms such as “if” may result in a contingent limitation in which this limitation would have no patentable weight as it is only performed in a specific scenario and thus may not be performed at all.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 8, 10-14, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”) (US 20220174032 A1) in view of Faccin US 20180270888 A1).

Regarding claim 1, Zhu teaches:
A method comprising: configuring a user plane function to detect whether a domain name system request sent by a user equipment satisfies one or more packet detection rules [¶0254, UPF configured by SMF with first rule regarding destination IP address / domain name of DNS query request considered packet detection rule, the DNS query request being the packet, and the claimed DNS request being mapped to the the domain name / destination address specified in the taught query request see ¶0166 which is included in the notification information from the UPF to SMF ¶0259]; receiving, from the user plane function, a report that the domain name system request sent by the user equipment has been detected as non-compliant with instructions sent to the user equipment [¶0254-259, UPF sends notification message to SMF including domain name requested, considered to satisfy the rule, considered “non-compliant” with instruction in PDU session establishment procedure sent to terminal in S402 Figure 10A as this step is not clearly claimed]; and causing one or more corrective actions relating to traffic offloading [¶0260, SMF implements traffic steering to reduce a delay].
Zhu teaches a report indicating a DNS query being “non-compliant” with an instruction but does not expressly teach the instruction sent to the UE however Zhu does show PDU exchange in S402 of each Figure e.g. Figure 10A. Faccin teaches this PDU session exchange Figure 10 involves instructions sent to the user equipment [¶0095, Figure 3, resource setup and PDU accept message sent to UE as part of PDU session establishment procedure Figure 3, 305, and 362].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDU establishment by specifying instructions sent to the UE in the PDU session establishment procedure S402 of Figure 10A by including instructions which may broadly be considered non-compliant with later information sent by the UE as in ¶0095 of Faccin. Specifically, it would have been obvious to specify the PDU session establishment of Zhu to include instructions sent to the UE as in ¶0095 for allowing the UE to establish a new PDU session ¶0086 and transmit uplink information ¶0095.

Regarding claim 2, Zhu-Faccin teaches:
The method according to claim 1, wherein the received report from the user plane function comprises the domain name system request sent by the user equipment [¶0254-259, first notification, which contains domain name / IP address being the claimed DNS request included in report sent to SMF from UPF].

Regarding claim 3, Zhu-Faccin teaches:
The method according to claim 1, wherein causing one or more corrective actions comprises inserting a local user plane function in a data path of a data session for the corresponding user equipment [¶0254 SMF selects traffic steering node and anchor UPF 2], wherein the local user plane function enforces the traffic offloading to an edge application server [¶0184-185 implement local traffic flow on application server with UPF 2 to reduce delay, ¶0104 UPF 2 connected to platform with application server, ¶0087-88 where UPF 2 serves as second anchor to offload traffic via branching point to a different data network for servicing a UE considered offloading].

Regarding claim 6, Zhu-Faccin teaches:
The method according to claim 1, wherein configuring a user plane function to detect whether the domain name system request sent by the user equipment satisfies one or more packet detection rules comprises configuring the user plane function to compare one or more values provided by the domain name system request from the user equipment with one or more values associated with a network domain name system resolver assigned to the user equipment [¶0254-258, UPF compares value e.g. domain name provided by DNS request to value provided by SMF in first rule and associated with DNS server considered a resolver ¶0254 and Figure 14A, DNS server considered assigned to terminal and being resolver].

Regarding claim 8, Zhu-Faccin teaches:
The method according to claim 6, wherein: the user plane function is configured to detect that the domain name system request sent by the user equipment does not comply with the instructions sent earlier to the user equipment by provisioning one packet detection rule to detect traffic matching domain name system requests sent to any internet protocol address other than an internet protocol address of the network domain name system resolver [Zhu, wherein DNS request does not comply based on a first rule, the first rule indicating “a destination address list, and the destination address list includes one or more destination addresses. As long as the destination address included in the DNS query request received by the UPF 1 belongs to the destination address list, the UPF 1 determines to send the notification information to the SMF,” Examiner noting that this rule means that the UPF is configured to detect traffic matching DNS requests with address other than an address of a domain name system resolver as the taught rule indicates multiple IP addresses of a list being detected thus may be at least one additional IP addresses of other destination besides the resolver. In this way, the UPF is configured to detect traffic matching an additional IP address which would have to include at least a device separate from the DNS resolver].

Regarding claim 10, Zhu-Faccin teaches:
The method according to claim 1, wherein the domain name server request identifies any fully qualified domain name [Zhu ¶0252 FQDN in query].

Regarding claim 11, Zhu-Faccin teaches:
The method according to claim 1, wherein the domain name server request identifies a fully qualified domain name matching some detection criteria [¶0252-256, FQDN in DNS matches first rule domain name].

Regarding claim 12, Zhu teaches:
An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor [¶0252-256, SMF Figure 1 see ¶0076 and ¶0455-457], cause the apparatus at least to perform: configure a user plane function to detect whether a domain name system request sent by a user equipment satisfies one or more packet detection rules [¶0254, UPF configured by SMF with first rule regarding destination IP address / domain name of DNS query request considered packet detection rule, the DNS query request being the packet, and the claimed DNS request being mapped to the the domain name / destination address specified in the taught query request see ¶0166 which is included in the notification information from the UPF to SMF ¶0259]; receive, from the user plane function, a report that the domain name system request sent by the user equipment has been detected as non-compliant with instructions exchanged with the user equipment [¶0254-259, UPF sends notification message to SMF including domain name requested, considered to satisfy the rule, considered “non-compliant” with instruction in PDU session establishment procedure sent to terminal in S402 Figure 10A as this step is not clearly claimed]; and cause one or more corrective actions relating to traffic offloading [¶0260, SMF implements traffic steering to reduce a delay].
Zhu teaches a report indicating a DNS query being “non-compliant” with an instruction but does not expressly teach the instruction sent to the UE however Zhu does show PDU exchange in S402 of each Figure e.g. Figure 10A. Faccin teaches this PDU session exchange Figure 10 involves instructions sent to the user equipment [¶0095, Figure 3, resource setup and PDU accept message sent to UE as part of PDU session establishment procedure Figure 3, 305, and 362].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDU establishment by specifying instructions sent to the UE in the PDU session establishment procedure S402 of Figure 10A by including instructions which may broadly be considered non-compliant with later information sent by the UE as in ¶0095 of Faccin. Specifically, it would have been obvious to specify the PDU session establishment of Zhu to include instructions sent to the UE as in ¶0095 for allowing the UE to establish a new PDU session ¶0086 and transmit uplink information ¶0095.

Regarding claim 13, Zhu-Faccin teaches:
The apparatus according to claim 12, wherein the received report from the user plane function comprises the domain name system request sent by the user equipment [¶0254-259, first notification, which contains domain name being the DNS request included in report sent to SMF].

Regarding claim 14, Zhu-Faccin teaches:
The apparatus according to claim 12, wherein causing one or more corrective actions comprises inserting a local user plane function in a data path of a data session for the corresponding user equipment [¶0254 SMF selects traffic steering node and anchor UPF 2], wherein the local user plane function enforces the traffic offloading to an edge application server [¶0184-185 implement local traffic flow on application server with UPF 2 to reduce delay, ¶0104 UPF 2 connected to platform with application server, ¶0087-88 where UPF 2 serves as second anchor to offload traffic via branching point to a different data network for servicing a UE].

Regarding claim 17, Zhu-Faccin teaches:
The apparatus according to claim 12, wherein configuring a user plane function to detect whether the domain name system request sent by the user equipment satisfies one or more packet detection rules comprises configuring the user plane function to compare one or more values provided by the domain name system request from the user equipment with one or more values associated with a network domain name system resolver assigned to the user equipment [¶0254-258, UPF compares value e.g. domain name provided by DNS request to value provided by SMF in first rule and associated with DNS server considered a resolver ¶0254 and Figure 14A, DNS server considered assigned to terminal and being resolver].

Regarding claim 18, Zhu-Faccin teaches:
The apparatus according to claim 17, wherein: the user plane function is configured to detect that the domain name system request sent by the user equipment does not comply with the instructions sent earlier to the user equipment by provisioning one packet detection rule to detect traffic matching domain name system requests sent to any internet protocol address other than an internet protocol address of the network domain name system resolver. [Zhu, wherein DNS request does not comply based on a first rule, the first rule indicating “a destination address list, and the destination address list includes one or more destination addresses. As long as the destination address included in the DNS query request received by the UPF 1 belongs to the destination address list, the UPF 1 determines to send the notification information to the SMF,” Examiner noting that this rule means that the UPF is configured to detect traffic matching DNS requests with address other than an address of a domain name system resolve as the rule indicates multiple IP addresses thus may be IP addresses of other locations. In this way, the UPF is configured to detect traffic matching an additional IP address which would have to include at least a device separate from the DNS resolver].

Regarding claim 20, Zhu-Faccin teaches:
A computer program product comprises at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions [¶0252-256, SMF Figure 1 see ¶0076 and ¶0455-457] configured, upon execution, to: configure a user plane function to detect whether the domain name system request sent by a user equipment satisfies one or more packet detection rules [¶0254, UPF configured by SMF with first rule regarding destination IP address / domain name of DNS query request considered packet detection rule, the DNS query request being the packet, and the claimed DNS request being mapped to the the domain name / destination address specified in the taught query request see ¶0166 which is included in the notification information from the UPF to SMF ¶0259]; receive, from the user plane function, a report that a domain name system request sent by the user equipment has been detected as non-compliant with instructions exchanged with the user equipment [¶0254-259, UPF sends notification message to SMF including domain name requested, considered to satisfy the rule, considered “non-compliant” with instruction in PDU session establishment procedure sent to terminal in S402 Figure 10A as this step is not clearly claimed]; and cause one or more corrective actions relating to traffic offloading [¶0260, SMF implements traffic steering to reduce a delay].
Zhu teaches a report indicating a DNS query being “non-compliant” with an instruction but does not expressly teach the instruction sent to the UE however Zhu does show PDU exchange in S402 of each Figure e.g. Figure 10A. Faccin teaches this PDU session exchange Figure 10 involves instructions sent to the user equipment [¶0095, Figure 3, resource setup and PDU accept message sent to UE as part of PDU session establishment procedure Figure 3, 305, and 362].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDU establishment by specifying instructions sent to the UE in the PDU session establishment procedure S402 of Figure 10A by including instructions which may broadly be considered non-compliant with later information sent by the UE as in ¶0095 of Faccin. Specifically, it would have been obvious to specify the PDU session establishment of Zhu to include instructions sent to the UE as in ¶0095 for allowing the UE to establish a new PDU session ¶0086 and transmit uplink information ¶0095.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”) (US 20220174032 A1) in view of Faccin US 20180270888 A1) and Gupta et al. (“Gupta”) (US 20200106806 A1).

Regarding claim 7, Zhu-Faccin teaches:
The method according to claim 6, wherein: the one or more values provided by the domain name system request comprise a destination internet protocol address and a destination port, and the one or more values associated with the network domain name system resolver comprise an internet protocol address [¶0254-255 destination address list associated with DNS resolver i.e. server compared to destination address in DNS query].
Zhu teaches DNS query providing IP address but does not teach a port however Gupta teaches DNS queries include further DNS request providing a destination port [¶0070 Figure 5]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DNS request to further include a port as in Gupta. Zhu teaches a DNS query request which appears to include conventional elements but does not specify a port however it would have been obvious to specify a port in the packet as in Gupta who teaches ¶0070-71 this is a conventional structure for DNS query thus an obvious combination of prior art elements according to known techniques to structure a DNS query.

Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”) (US 20220174032 A1) in view of Faccin US 20180270888 A1) and Lee et al. (“Lee”) (US 20220263788 A1, effective filing date of foreign priority Feb. 18, 2021).

Regarding claim 4, Zhu-Faccin teaches:
The method according to claim 3, including corrective actions once the local user plane function has been inserted in the data path of a data session for the corresponding user equipment [Zhu ¶0184-185 implement local traffic flow on application server with UPF 2 to reduce delay, ¶0104 UPF 2 connected to platform with application server, ¶0087-88 where UPF 2 serves as second anchor to offload traffic via branching point to a different data network for servicing a UE considered offloading]].
Zhu teaches corrective actions but does not teach forwarding the DNS however Lee teaches wherein causing one or more corrective actions further comprises forwarding the domain name system request towards a domain name system server once the local user plane function has been inserted in the data path of a data session for the corresponding user equipment [¶0146, DNS query message forwarded to UPF for transmission to DNS server considered through inserted UPF].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrective actions of Zhu to include forwarding a DNS query to a DNS server as in Lee. Zhu teaches corrective actions including inserting a UPF for routing traffic in serving a UE but does not teach DNS query being forwarded to a server. It would have been obvious to specify further forwarding the DNS query to the server as in Lee who teaches this allows ¶0018, “A UE having transferred a DNS request may identify the address of an EAS available in the UE's position through a 5G system. In other words, it is possible to search for the address of the EAS close to the position of the UE for each fully qualified domain name (FQDN). Through this process, the 5G system may activate the local network of the 5G core network at the time of requesting a service from the UE.” 

Regarding claim 15, Zhu-Faccin teaches:
The apparatus according to claim 12, wherein causing corrective actions once the local user plane function has been inserted in the data path of a data session for the corresponding user equipment [Zhu ¶0184-185 implement local traffic flow on application server with UPF 2 to reduce delay, ¶0104 UPF 2 connected to platform with application server, ¶0087-88 where UPF 2 serves as second anchor to offload traffic via branching point to a different data network for servicing a UE considered offloading]].
Zhu teaches corrective actions but does not teach forwarding the DNS however Lee teaches wherein causing one or more corrective actions further comprises forwarding the domain name system request towards a domain name system server once the local user plane function has been inserted in the data path of a data session for the corresponding user equipment [¶0146, DNS query message forwarded to UPF for transmission to DNS server considered through inserted UPF].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrective actions of Zhu to include forwarding a DNS query to a DNS server as in Lee. Zhu teaches corrective actions including inserting a UPF for routing traffic in serving a UE but does not teach DNS query being forwarded to a server. It would have been obvious to specify further forwarding the DNS query to the server as in Lee who teaches this allows ¶0018, “A UE having transferred a DNS request may identify the address of an EAS available in the UE's position through a 5G system. In other words, it is possible to search for the address of the EAS close to the position of the UE for each fully qualified domain name (FQDN). Through this process, the 5G system may activate the local network of the 5G core network at the time of requesting a service from the UE.” 

Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Zhu”) (US 20220174032 A1) in view of Faccin US 20180270888 A1) and Zhang et al. (“Zhang”) (US 20210281537 A1).

Regarding claim 5, Zhu-Faccin teaches:
The method according to claim 1.
Zhu teaches corrective actions but does not teach forwarding to a EASDF however Zhang teaches wherein causing one or more corrective actions comprises forwarding the domain name system request towards an edge application server discovery function corresponding to the instructions sent to the user equipment [¶0080-82, user plane network device forwards DNS query to edge DNS server comprising edge application servers 154, see ¶0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrective actions of Zhu by having a data plane device forward the DNS query to an edge server function which, according to the Applicant’s specification, may be a function of a DNS server. It would have been obvious to add to the corrective actions of Zhu forwarding to an edge application device as in Zhang who teaches this allows for accessing edge devices and  Edge computing devices may support dynamic distribution of processing of data and/or content between the edge computing devices and a wireless device, such as a UE ¶0007.

Regarding claim 16, Zhu-Faccin teaches:
The apparatus according to claim 12.
Zhu teaches corrective actions but does not teach forwarding to a EASDF however Zhang teaches wherein causing one or more corrective actions comprises forwarding the domain name system request towards an edge application server discovery function corresponding to the instructions sent to the user equipment [¶0080-82, user plane network device forwards DNS query to edge DNS server comprising edge application servers 154, see ¶0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrective actions of Zhu by having a data plane device forward the DNS query to an edge server function which, according to the Applicant’s specification, may be a function of a DNS server. It would have been obvious to add to the corrective actions of Zhu forwarding to an edge application device as in Zhang who teaches this allows for accessing edge devices and  Edge computing devices may support dynamic distribution of processing of data and/or content between the edge computing devices and a wireless device, such as a UE ¶0007.

Allowable Subject Matter
Claim 9, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
	Examiner notes the recitation of the DNS request “detected as non-compliant with instructions sent to the user equipment” is broadly recited and rejected under broadest reasonable interpretation as the claim does not recite further detail on how the request may be non-compliant and does not define the instructions. Thus the triggering of the report sent in Zhu can be considered a detection of non-compliance as the claim does not define how the request may be non-compliant. Examiner recommends features from specification [0063]-[0066] wherein a PDU session establishment procedure is performed and an IP address for EASDF is provided in an accept message to the UE, then “the UPF may detect DNS traffic that is not targeting the EASDF's IP addressed as provided by the SMF 302 with regard to operation 5, such as by utilizing the previously described NOT operation PDR” thus it is clear how the request is non-compliant with instructions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20220345442 A1 ¶0144.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478